Filed:  August 9, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
	Petitioner,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
	Respondent,
	and
LLOYD K. MARBET,
	Intervenor.
(SC S48549)
	En Banc
 
	On petition to review ballot title.
	Submitted on the record July 24, 2001.
	Gregory W. Byrne, Portland, filed the petition for
petitioner.
	Kaye E. McDonald, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	Daniel W. Meek, Portland, filed the answering memorandum for
intervenor.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
		PER CURIAM
This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 43 (2002).  The proposed measure
would ban most corporate political contributions and make other
changes in the present campaign financing system.  Petitioner is
an elector who timely submitted written comments to the Secretary
of State concerning the content of the Attorney General's draft
ballot title and who therefore is entitled to seek review in this
court.  See ORS 250.085(2) (stating that requirement).  We review
the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2).  ORS 250.085(5). (1)
		Petitioner challenges the Attorney General's caption,
"yes" and "no" result statements, and summary.  We have
considered each argument advanced by petitioner and have
determined that none is well taken.  Accordingly, we certify the
following ballot title to the Secretary of State:
AMENDS CONSTITUTION: BANS CORPORATE CONTRIBUTIONS,
EXPENDITURES IN CANDIDATE CONTESTS;
RESTRICTS INDIVIDUAL CONTRIBUTIONS, EXPENDITURES;
REGULATES ORGANIZATIONAL CONTRIBUTIONS, EXPENDITURES
		RESULT OF "YES" VOTE: "Yes" vote bans corporate
contributions, expenditures in contests between
political candidates; limits individual contributions,
expenditures in contests; regulates contributions,
expenditures of political committees, "grassroots"
organizations.


	     RESULT OF "NO" VOTE: "No" vote rejects limiting or
restricting individual or corporate contributions,
expenditures in contests between political candidates;
rejects regulating contributions, expenditures of
political committees, "grassroots" organizations.
	     SUMMARY: Amends Constitution.  Current law does
not limit contributors, contributions, or expenditures
for state or local public office candidates.  Measure
limits an individual's contribution for any particular
public office contest in Oregon to $1,000 for statewide
contest, $300 for Senate seat contest, $200 for House
of Representatives seat contest, and $100 for any other
public office contest, with annual cap of $10,000 for
all public office contests.  Limits individual
expenditures for candidates.  Bans corporate
contributions, expenditures for candidates.  Allows
certain contributions to political committees by
"grassroots nonprofit organizations," expenditures by
qualifying political committees.  Defines terms. 
Permits adjustment of limits to reflect consumer price
changes.  Establishes procedure for increasing limits,
if required by the United States Constitution.  Sets
fines, civil penalties.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 2001 Legislative Assembly amended ORS 250.085(5) in
a respect not relevant to this decision.
Return to previous location.